Citation Nr: 1545483	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-21 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type 2, (diabetes) with recurrent dermatitis of bilateral armpits, and erectile dysfunction.

2.  Entitlement to an effective date prior to January 26, 2011, for a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of each upper extremity.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision, sent to the Veteran in January 2006, and an April 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  

A December 2005 rating decision granted service connection for peripheral neuropathy of the upper extremities, as secondary to the Veteran's service connected diabetes, and assigned a 10 percent disability rating for each upper extremity.  That rating decision assigned an effective date of May 25, 2004, the date on which the Veteran's claim seeking service connection for diabetes was received by VA.  In February 2006, the Veteran submitted a VA Form 9 which stated that "I feel that the rating for the peripheral neuropathies is too low."  In July 2012, the Veteran's representative at the time submitted an appellate brief asserting that the February 2006 VA Form 9 was, in fact, a notice of disagreement with the disability ratings assigned in the December 2005/January 2006 rating decision.  The Board accepted this analysis in a December 2012 decision, and remanded the issue of an initial rating in excess of 10 percent for peripheral neuropathy of the bilateral upper extremities pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran then perfected his appeal as to this issue in an August 2013 statement in lieu of VA Form 9.  

In January 2011, the Veteran applied for TDIU via his submission of VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  In that submission, the Veteran stated that his diabetes prevented him from working, and the RO accordingly treated it as a claim for an increased rating as well.  The April 2013 rating decision awarded TDIU and increased his disability rating for diabetes to twenty percent, both effective January 26, 2011, the date his VA Form 21-8940 was received.  A September 2014 rating decision, finding clear and unmistakable error in the April 2013 rating decision, later assigned an effective date of January 27, 2009, for a 20 percent rating for diabetes.  The Veteran's September 2014 statement in lieu of VA Form 9 perfected his appeal as to his entitlement to a rating in excess of 20 percent for diabetes, and his entitlement to an effective date prior to January 26, 2011, for a TDIU.  

As noted above, the Veteran was previously before the Board in December 2012.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1).  

Here, the Veteran underwent VA examinations for peripheral neuropathy and diabetes in March 2015.  A SSOC was never issued after this examination, and the Veteran's claim was not certified to the Board until June 2015.  Accordingly, remand is necessary so that the March 2015 examination can be reviewed in the first instance by the AOJ, and a SSOC issued.  The SOC for the Veteran's peripheral neuropathy ratings was issued in July 2013, and the SOC for the Veteran's diabetes rating and TDIU effective date was issued in September 2014.

The Board is also remanding the issue of the Veteran's entitlement to an effective date prior to January 26, 2011, for a TDIU, inasmuch as it is inextricably intertwined with the other issues in this case.  

Accordingly, the case is REMANDED for the following action:

After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated this claim.  Specific consideration must be given to all evidence received since the July 2013 and September 2014 SOCs, respectively.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

